Appeal is from a judgment for debt and foreclosure of deed of trust liens on lands in Lubbock county, Tex. The defense was that the instruments sued upon were usurious. The same character of instruments and the same contentions are here involved that were presented in Walker v. Temple Trust Co. (Tex. Civ. App.) 60 S.W.2d 826, affirmed by the Supreme Court upon writ granted in 80 S.W.2d 935; and in Boles v. Missouri State Life Insurance Co. (Tex. Civ. App.) 81 S.W.2d 141. Upon the authority of the above-cited cases the judgment of the trial court is affirmed.
Affirmed. *Page 1119